NO. 07-02-0176-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 14, 2002

______________________________



MICHAEL A. OTT



Appellant

v.



ARLENE J. OTT



Appellee

                                                            



FROM THE 247
TH
 DISTRICT COURT OF HARRIS COUNTY;



NO. 00-24499; HON. BONNIE G. HELLUMS, PRESIDING

______________________________



ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL

                                                            



Before BOYD, C.J., QUINN and REAVIS, JJ.

Michael A. Ott, appellant, has moved to dismiss his appeal contending that he “no longer wishes to continue with his appeal.“  Without passing on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal.  Having dismissed the appeal at appellant’s personal request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

  



Per Curiam



Do not publish.